Citation Nr: 0914266	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-24 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a left hemithorax gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1955 to August 1959 and from November 1959 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on March 25, 
2008, which, in pertinent part, vacated an April 2007 Board 
decision as to this issue and remanded the case for 
additional development.  The issue initially arose from a May 
2003 rating decision by the Baltimore, Maryland, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2008 order the Court by incorporating the 
findings of the joint motion for partial remand, in essence, 
found the Board had relied on an inadequate May 2005 medical 
opinion in denying the Veteran's claim.  It was specifically 
noted that the report did not measure or identify the 
cardinal signs and symptoms of muscle disability as laid out 
in 38 C.F.R. § 4.56 including loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  It was also noted 
that the examiner did not appear to have the claims folder 
available for review.  The Court further found that an 
additional examination was required to assess the Veteran's 
residual scars.  Therefore, additional development is 
required prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in April 2003.  

Subsequent to the prior decision in this case, however, the 
Court found that for an increased-compensation claim the VCAA 
requires VA to notify the claimant that to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, an 
additional VCAA notice is also required for the increased 
rating issue remaining on appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate his increased 
rating claim in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
increased rating claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  He should be 
notified that the VCAA notice 
requirements apply to all elements of a 
claim.

2.  The RO/AMC should contact the Veteran 
and obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have provided any pertinent treatment 
since April 2007.  After the Veteran has 
signed the appropriate releases, those 
reports not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be scheduled for 
an appropriate VA medical examination for 
an opinion as to the current nature and 
extent of his service-connected residuals 
of a left hemithorax gunshot wound.  The 
appropriate disability examination 
worksheet for muscle injury should be 
utilized in conjunction with the 
examination.  The physician should 
identify all present manifestations of 
the service-connected disability and 
measure or identify the cardinal signs 
and symptoms of muscle disability such as 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.  An assessment 
of each of the Veteran's residual scars 
must be provided.  

The examiner should also provide a full 
description of the effects of the 
service-connected disability upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the Veteran.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  All applicable laws and 
regulations should be considered, to 
include entitlement to any separate 
ratings as a result of scarring.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and should be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




